IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    AF 07-0034
              ___________________________________

IN THE MATTER OF APPOINTING MEMBERS           )
TO THE GENDER FAIRNESS COMMISSION             )                    ORDER
          ___________________________________


       The terms of the members of the Gender Fairness Commission have expired.
Chairwoman Julianne Burkhardt, along with members Michael Best and Shelley Hopkins,
wish to be reappointed to the Commission with their terms to expire on July 1, 2010. New
members will be appointed for the positions of Roger Barber and another currently vacant
position. Jennifer Brandon of Bozeman, who serves as the Clerk of the Eighteenth Judicial
District, and William A. D’Alton of the Brown Law Firm in Billings, Montana, have
indicated a willingness to serve. Accordingly,
       IT IS HEREBY ORDERED THAT:
       1. Julianne Burkhardt, Michael Best, and Shelley Hopkins are reappointed to serve on
the Gender Fairness Commission, whose terms will expire on July 1, 2010.
       2. Jennifer Brandon and William A. D’Alton will serve on the Gender Fairness
Commission, whose terms will expire on July 1, 2011.
       3. The Court thanks Roger Barber and Carol Graham for their service on the Gender
Fairness Commission.
       4. The Clerk of this Court shall mail a true copy of this Order to each of the
appointees, Roger Barber, Carol Graham; and, in addition, to the Executive Director of the
State Bar of Montana and the State Law Librarian, with a request that this Order be posted to
their respective web sites.
       DATED this 25th day of June, 2008.

                                                         /S/ KARLA M. GRAY
                                                         /S/ BRIAN MORRIS
                                                         /S/ PATRICIA COTTER
                                                         /S/ JAMES C. NELSON
                                                         /S/ JOHN WARNER
                                                         /S/ W. WILLIAM LEAPHART
                                                         /S/ JIM RICE